Citation Nr: 0602146	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  03-03 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for residuals of 
compression fracture with degenerative joint disease (DJD) of 
T7 and T8, and of the cervical spine, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from July 1963 to January 
1965.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois. The RO granted entitlement to an increased 
(compensable) evaluation of 20 percent for residuals of 
compression fracture of T7 and T8 with degenerative joint 
disease, and of the cervical spine, effective September 14, 
2001.
 
The veteran provided testimony at a September 2004 video 
conference hearing before a Veterans Law Judge.  A transcript 
of the hearing is of record.

The claim was previously before the Board in October 2004, at 
which time it was remanded for additional development.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board observes that in September 2001, the veteran filed 
a claim for an increased evaluation for his then service-
connected status post compression fracture with degenerative 
joint disease (DJD) at T7 and T8, which was rated as 
noncompensable, effective June 6, 1983.  At the time the 
veteran filed his claim for an increased evaluation in 
September 2001, he also filed a claim for service connection 
for a cervical spine disability that was secondary to his 
service-connected thoracic spine disability.

Subsequently, the record reflects that in the May 2002 rating 
decision on appeal, the RO characterized the issue available 
for adjudication as evaluation of residuals of compression 
fracture with degenerative joint disease of T7 and T8 and of 
the cervical spine.  The Board observes that in the analysis 
of the issues, the RO, which apparently granted service 
connection for the veteran's cervical spine disability, only 
addressed the veteran's cervical spine symptomology and did 
not address the veteran's thoracic spine symptomology.  It 
then assigned a 20 percent evaluation under Diagnostic Code 
5290 (for limitation of motion of the cervical spine), but 
did not provide a separate evaluation for the veteran's 
thoracic spine disability.  A review of the record, including 
the Statement of the Case and Supplemental Statements of the 
Case further reveals that the veteran's cervical spine 
symptomology, but not his thoracic spine symptomology have 
been taken into consideration in evaluating the veteran's 
disabilities.

The Board observes that for the rating period on appeal, the 
schedular criteria for disabilities of the spine (both the 
old and revised versions) provide for separate, distinct 
evaluations for disabilities of the cervical spine and the 
thoracic spine.  However, as the RO has apparently not 
provided separate evaluations for the veteran's service-
connected thoracic spine disability and his secondarily 
service-connected cervical spine disability, the Board is 
unable to ascertain whether the 20 percent evaluation 
represents a combined evaluation, and/or to which disability 
should the currently assigned 20 percent evaluation be 
attributed for consideration of an increased rating.  As 
such, clarification in this regard would be useful to 
properly adjudicate the veteran's claim for increased 
evaluations.  Thus, the Board finds that the claim must be 
returned to the RO so that it can provide separate 
evaluations for the veteran's service-connected thoracic 
spine disability and service-connected cervical spine 
disability.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for the action as 
follows:

1.  The RO should readjudicate the 
veteran's claim for an increased rating 
for a thoracic spine disability, as well 
as his claim for an increased rating for 
a cervical spine disability.  In 
readjudicating the claim, the RO should 
provide separate evaluations for each 
disability.  The RO should also consider 
application of the schedular criteria in 
effect prior to September 26, 2003, and 
the revised criteria for rating 
disabilities of the spine effective 
September 26, 2003.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, as well as 
the decision of the United States Court 
of Appeals for Veterans Claims (Court) in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
		
2.  Thereafter, if the determination 
remains adverse, the RO should furnish 
the veteran a supplemental statement of 
the case that includes all applicable 
legal precedent and pertinent Diagnostic 
Codes for rating the disabilities at 
issue, including effective from 
September 26, 2003.  The veteran should 
be afforded a reasonable period of time 
in which to respond.
		
The appellant has the right to submit additional evidence and 
argument on the matter(s) the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

